Citation Nr: 0613662	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  02-13 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for injuries to the right knee and right foot.

2.  Entitlement to service connection for malaria.

3.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss.

4.  Entitlement to a rating in excess of 10 percent for 
tinnitus, to include separate evaluations for each ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board observes that in a May 1999 rating decision, the RO 
denied entitlement to service connection for malaria.  In a 
March 2000 statement, the veteran stated that he had a claim 
for malaria from World War II and that he wanted to appeal.  
As this written statement adequately expressed 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result, the Board finds that the March 
2000 statement constitutes a notice of disagreement as to the 
May 1999 denial.  See 38 C.F.R. § 20.201 (1999, 2005).  The 
Board notes that the RO did not interpret such statement as a 
notice of disagreement and found that the veteran filed his 
application to reopen his claim of entitlement to service 
connection for malaria in February 2001 and, in an October 
2001 rating decision, found that new and material evidence 
had not been received in order to reopen such claim.  
Thereafter, the veteran timely appealed the denial to the 
Board.  However, as indicated previously, the May 1999 rating 
decision is not final and the veteran's claim for service 
connection for malaria on the merits is still pending.  As 
such, the Board has recharacterized this issue on the first 
page of the decision in order to accurately reflect the 
proper claim pending before the Board.

The Board also notes that in his substantive appeal (VA Form 
9), received in September 2002, the veteran indicated that he 
wished to have a Board hearing before a Veterans Law Judge at 
the local VA office.  Thereafter, in July 2004, VA received 
correspondence from the veteran stating that he wished to 
withdraw his request for a Travel Board hearing.  See 
38 C.F.R. § 20.704(e) (2005). 

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

The issues of entitlement to a rating in excess of 20 percent 
for bilateral hearing loss and entitlement to a rating in 
excess of 10 percent for tinnitus, to include separate 
ratings for each ear, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  In an unappealed rating decision dated in June 1996, the 
RO denied reopening the veteran's claims of entitlement to 
service connection for a right knee and a right foot 
condition.

3.  None of the evidence received since the June 1996 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for injuries to the right knee and 
right foot.

4.  Malaria was not shown in service, nor is there any 
competent medical evidence demonstrating that current 
malaria, if any, had its onset in service or is related to a 
disease or injury which had its onset in, or is otherwise 
related to, service, and malaria was not manifested within 
one year of service discharge.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision denying reopening the 
veteran's claims of entitlement to service connection for a 
right knee and a right foot condition is final.  38 U.S.C.A. 
§ 7105(c) (West 1991, 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995, 2005).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for injuries 
to the right knee and right foot.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Malaria was not incurred in or aggravated by the 
veteran's military service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his application to 
reopen his claim of entitlement to service connection for 
injuries to the right knee and right foot and his claim of 
entitlement to service connection for malaria in October 1998 
and the RO's initial unfavorable decision was issued in May 
1999, prior to the enactment of the VCAA.  In Pelegrini, the 
Court of Appeals for Veterans Claims (Court) clarified that 
where notice was not mandated at the time of the initial RO 
decision it was not error to provide remedial notice after 
such initial decision.  See id. at 120-123.  The Court set 
out that the claimant need only be provided VCAA notice and 
an appropriate amount of time to respond, followed by proper 
subsequent VA process.  See Pelegrini II at 120-123; see also 
38 C.F.R. § 20.1102 (2005) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, after VCAA notice was provided in 
February 2005, the veteran's claims were readjudicated and a 
supplemental statement of the case was provided to the veteran 
in September 2005, such that he had the opportunity to respond 
to the remedial VCAA notice prior to the appeal reaching the 
Board.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, VA informed the veteran in the February 2005 
letter of the information and evidence that is necessary to 
substantiate his service connection claim.  In this regard, 
such letter informed the veteran that he had been denied 
service connection for malaria as the evidence failed to show 
current laboratory findings of malaria, in-service 
incurrence, or treatment for such shortly following his 
discharge from the military service.  He was advised to 
submit evidence substantiating his claim.  Pertinent to the 
veteran's new and material claim, in a January 1999 letter, 
he was informed that entitlement to service connection for a 
right knee and right foot condition had been previously 
denied and such issue may be reconsidered only if he 
submitted new and material evidence showing that the 
condition was due to military service, or aggravated beyond a 
normal progression during service.  Moreover, in the February 
2005 letter, the veteran was advised that his claim had 
previously been denied because the current evidence of record 
failed to show a chronic right foot or right knee condition 
that may be related to his period of active duty.  He was 
notified that, in order to reopen such claim, he should 
submit new and material evidence.  The February 2005 letter 
advised the veteran that, to qualify as new, the evidence 
must be in existence and be submitted to VA for the first 
time.  To qualify as material, the additional existing 
evidence must pertain to the reason his claim was previously 
denied.  Moreover, new and material evidence cannot be 
repetitive or cumulative of the evidence of record at the 
time of the last denial.  Finally, the February 2005 letter 
informed the veteran that, in order to establish entitlement 
to a reopened claim for service-connected disability, the 
evidence must show that his previously claimed condition was 
incurred in or aggravated by his military service. 

The Board notes that, during the pendency of the veteran's 
appeal, Kent v. Nicholson, No. 04-181, slip op. at 10 (U.S. 
Vet. App. Mar. 31, 2006), was issued.  In such decision, the 
Court held that the VCAA requires VA to look at the bases for 
the denial in the prior decision and to respond with notice 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, the Board finds that the 
January 1999 and February 2005 letters sufficiently explained 
to the veteran that, in order to reopen his previously denied 
claim, he needed to submit evidence demonstrating that a 
chronic right foot or right knee condition is related to his 
period of active duty.

In addition, VA informed the veteran in the February 2005 
letter about the information and evidence that VA would seek 
to provide.  Specifically, he was advised that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration (SSA).  He 
was also informed that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, to 
include records from state and local governments, private 
doctors and hospitals, and current and former employers.  
Additionally, the February 2005 letter notified the veteran 
that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.  
Also, he was informed that, if he provided the location and 
dates of treatment at any VA Medical Center, VA would obtain 
such records. 

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the 
February 2005 letter informed the veteran that he must 
provide enough information about his records so VA can 
request them from the appropriate person or facility and that 
it was his responsibility to ensure that VA received all 
requested records not in the possession of a Federal 
department or agency.  Also, as indicated previously, the 
veteran was advised that VA would attempt to obtain private 
records if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider, and that, if he provided the location and 
dates of treatment at any VA Medical Center, VA would obtain 
such records.  

With respect to the fourth element of notice, the February 
2005 letter requested that the veteran inform VA if there is 
any other evidence or information that he believed would 
support his claims and, if such evidence or information was 
in his possession, to send it to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claim for service connection as well as his claim 
to reopen, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

Therefore, for the foregoing reasons, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  As relevant, Enlisted Record and 
Report of Honorable Discharge, in-service Medical Officer 
Reports, a buddy statement from H.K., November 1985 and 
October 1991 statements from Dr. Erbeck, March 1986 and 
February 1999 VA examination reports, VA treatment records, 
and records from Dr. Cantrell, Dr. Zipper, Dr. Richie, Dr. 
Moody, and Liberty Hospital are of record.  The Board notes 
that VA attempted to obtain records from Dr. Shemwell and Dr. 
McClain; however, Dr. Shemwell did not respond to VA's 
request in August 1999 and, in October 2003, the veteran was 
requested to submit a revised version of VA Form 21-4142 that 
complied with new regulations.  Thereafter, the veteran sent 
a new VA Form 21-4142, but did not include Dr. Shemwell's zip 
code.  In August 2004, VA requested that he provide the 
complete address for Dr. Shemwell, including his zip code.  
Thereafter, the veteran resubmitted his VA Form 21-4142, 
still without Dr. Shemwell's zip code.  In February 2005, VA 
specifically requested that the veteran return VA Form 21-
4142 for Dr. Shemwell.  Thereafter, also in February 2005, 
the veteran returned such form, but again did not include an 
address for Dr. Shemwell.  In April 2005, VA sent a letter to 
the veteran indicating that he still needed to submit a 
complete address for Dr. Shemwell in order for VA to request 
such records.  Thereafter, no additional information 
regarding Dr. Shemwell was received by VA.  Also, a September 
2004 letter to Dr. McClain was returned.  In October 2004, 
the veteran was advised that such letter had been returned as 
undeliverable and that other resources to locate Dr. McClain 
had not been successful.  Thereafter, in November 2004, the 
veteran indicated that Dr. McClain had died 10 years 
previously and all records had been destroyed.  The veteran 
has not identified any additional relevant, outstanding 
records that need to be obtained for an equitable disposition 
of his claims.

In this regard, the Board notes that the VA requested the 
veteran's service medical records from the National Personnel 
Records Center (NPRC).  As a result of this request, in-
service Medical Officer Reports of the veteran's battalion 
for September 1944 were received in June 1986.  While the VA 
was attempting to obtain the veteran's service medical 
records, he was advised in April 1986 that VA was having 
difficulty acquiring these records, and he was requested to 
provide as much information as possible to enable another 
search for the records.  In January 1996, the veteran was 
requested to complete NA Form 13055 in order for VA to 
further search for his service medical records.  After VA 
again requested the records, NPRC indicated in June 1996 that 
the veteran's battalion's records had been searched and 
copies of the daily sick reports were sent.  NPRC indicated 
that there was no other reference to the veteran being sick, 
injured, or hospitalized in the medical records.  In 
September 1997 and October 1997 letters, the veteran was 
informed that VA was unable to reconstruct his service 
medical records and, while he had argued that his service 
medical records had been micro-filmed and sent to an agency 
known as the Virginia Government Center, VA was unaware of 
any records that had been transferred to such agency.  VA 
further informed the veteran that all resources to 
reconstruct his records had been exhausted.  In October 1998, 
the veteran submitted NA Form 13075, Questionnaire About 
Military Service, and NA Form 13055, Request for Information 
Needed To reconstruct Medical Data.  In letters dated in May 
2000, September 2000, February 2001, and September 2001, VA 
again informed the veteran that all resources had been 
exhausted in attempts to locate additional copies of his 
military medical records.  In October 2001, VA requested any 
Surgeon General Office records from NPRC.  NPRC responded 
that the documents requested were not a matter of record.  
Also, as requested by VA, NPRC furnished all available 
service personnel records.  The Board observes that these 
records, received in December 2001, are duplicates of those 
already of record. 

The Board observes that no additional service records have 
been obtained.  Therefore, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claims has been undertaken with this duty in 
mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

Also, documentation contained in the claims file indicates 
that the veteran is in receipt of SSA disability benefits, 
with a disability onset date of January 12, 1986.  However, 
there are no medical records from SSA contained in the claims 
file.  For the following reasons, the Board finds that a 
remand is not necessary to obtain such outstanding SSA 
records.  Section 5103A(b) provides that VA shall make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes VA to obtain 
(emphasis added).  38 U.S.C.A. § 5103A(b).  The Board 
observes that, already of record, are current diagnoses 
pertaining to the veteran's right knee and foot as well as a 
diagnosis of malaria in service, albeit current laboratory 
findings were negative and the diagnosis was based on history 
provided by the veteran.  Moreover, as indicated previously, 
his service medical records are unavailable, with the 
exception of in-service Medical Officer Reports demonstrating 
that the veteran was treated for unspecified conditions from 
September 15, 1944, to September 21, 1944.  Additionally, 
there is no competent medical opinion linking the veteran's 
claimed right knee and foot condition or malaria to his 
military service and it has not been claimed that any such 
evidence exists.  Therefore, the Board finds that SSA records 
demonstrating a current diagnosis of a right knee and foot 
condition or malaria would be redundant of the medical 
evidence already of record.  Also, even if SSA records 
included an opinion linking the veteran's claimed conditions 
to his military service, service connection could still not 
be granted because there is no record of in-service 
complaints, treatment, or diagnosis referable to the 
veteran's right knee, right foot, or malaria and, as such, 
there would be no competent basis upon which to conclude that 
any current claimed disorder is related to service.  Cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).  Therefore, the Board finds that SSA records as 
pertinent to the veteran's claimed conditions are not 
relevant to his pending claims and, as such, there is no 
violation of the duty to assist by VA in this regard.  See 
Loving v. Nicholson, 19 Vet. App. 96 (2005).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  With regard to the veteran's 
service connection claim, he was afforded a VA examination in 
February 1999.  Pertinent to the veteran's claim to reopen, 
the Board notes that the VCAA and its implementing 
regulations include clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who attempts to 
reopen a previously denied claim.  See 
38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the veteran, but, prior to reopening a claim, there is no 
duty to obtain a VA examination.  As the veteran's claim of 
entitlement to service connection for injuries to the right 
knee and right foot is not reopened herein, there is no 
obligation on the part of VA to provide a contemporary 
medical examination or opinion in connection with the 
veteran's appeal of this issue.  

VA has also assisted the veteran throughout the course of 
this appeal by providing him and his representative with a 
statement of the case in August 2002 and a supplemental 
statement of the case in September 2005, which informed him 
and his representative of the laws and regulations relevant 
to his claims.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.



II.  Laws Governing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis and malaria, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As noted previously, the Board's presumption that the 
veteran's service medical records are unavailable requires a 
heightened explanation of its findings and a careful 
consideration of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002).

III.  Claim to Reopen

The veteran contends that, while participating in a D Day 
landing on Morotia Island in September 1944, a weapons 
carrier ran over his right foot, breaking three toes as well 
as bones in the feet.  Also as a result of such incident, he 
alleges that he pulled tendons in his right knee.  The 
veteran claims that he was treated at a first aid station and 
thereafter returned to duty.  He states that he has had 
difficulty with his right knee and foot since such in-service 
injury.  Therefore, the veteran contends that he has 
submitted new and material evidence sufficient to reopen his 
claim and grant service connection for injuries to the right 
knee and right foot on the merits.

By way of background, the Board observes that a May 1986 
rating decision denied entitlement to service connection for 
right foot and leg injuries.  In an August 1991 rating 
decision, it was determined that new and material evidence 
had not been received in order to reopen the veteran's claim 
of entitlement to service connection for right foot and leg 
injuries.  An October 1991 rating decision denied entitlement 
to service connection for a right knee disorder and again 
found that new and material evidence had not been received in 
order to reopen the veteran's claim of entitlement to service 
connection for residuals of an injury to the right foot.  In 
March 1996, May 1996, and June 1996, the RO determined that 
new and material evidence had not been received in order to 
reopen the veteran's claims of entitlement to service 
connection for a right knee and a right foot condition.  

Thereafter, in October 1998, the veteran submitted an 
application to reopen his claim of entitlement to service 
connection for residuals of injuries to the right knee and 
right foot.  In May 1999 and October 1999 rating decisions, 
the RO found that new and material evidence had not been 
received in order to reopen such claims.  In a March 2000 
statement, the veteran stated that he had been repeatedly 
denied service connection for his right knee and right foot 
injuries and that he wanted to appeal.  This written 
statement adequately expressed dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result, 
the Board finds that the March 2000 statement constitutes a 
notice of disagreement as to the denials issued in May 1999 
and October 1999.  See 38 C.F.R. § 20.201 (1999, 2005).

The Board notes that the RO did not interpret this statement 
as a notice of disagreement and found that the veteran filed 
his application to reopen his claim of entitlement to service 
connection for residuals of injuries to the right knee and 
right foot in February 2001 and, in an October 2001 rating 
decision, determined that new and material evidence had not 
been received in order to reopen the claim.  Thereafter, the 
veteran timely appealed the denial to the Board.

As indicated previously, the May 1999 and October 1999 rating 
decisions are not final as there is a pending notice of 
disagreement.  However, for the reasons discussed below, the 
Board finds that the June 1996 rating decision is final.  At 
the time of this decision, the evidence of record showed 
current right knee and foot conditions.  However, there was 
no evidence of any treatment in service for such conditions 
nor was there any evidence linking current right knee and 
right foot disabilities to the veteran's military service.  
In this regard, the Board notes that of record at the time of 
the June 1996 decision was the veteran's Enlisted Record and 
Report of Honorable Discharge, in-service Medical Officer 
Reports, a buddy statement from H.K., November 1985 and 
October 1991 statements from Dr. Erbeck, a March 1986 VA 
examination, and records dated in the mid-1990's from Dr. 
Cantrell and Dr. Zipper.

The veteran's Enlisted Record and Report of Honorable 
Discharge indicates that the veteran received no wounds in 
action and he was not awarded any decoration or citation that 
demonstrates participation in combat.  The Medical Officer 
Reports show that the veteran was treated for unspecified 
conditions from September 15, 1944, to September 21, 1944.  
Also, a buddy statement from H.K. indicated that the veteran 
had injured his right foot and knee on September 14, 1944, 
during a D Day landing at Moratai Island.  Additionally, a 
November 1985 statement from Dr. Erbeck indicates that the 
veteran had complained of very sore feet due to infected 
calluses and, upon examination, the veteran had 
osteoarthritis, heel spurs, clacaneal bursitis, and plantar 
fasciitis strain of both feet.  Dr. Erbeck stated that the 
veteran had reported that, during the war, his feet were run 
over by a truck and many bones were broken and that his 
problems may be attributed to such injury, but he could not 
be sure.  In October 1991, Dr. Erbeck indicated that the 
veteran continued to seek routine foot care due to the same 
problems as articulated in the November 1985 statement.  Dr. 
Erbeck stated that the veteran had chronic infected calluses 
due to the injuries he sustained in the war.  A March 1986 VA 
examination report noted the veteran's reported in-service 
injury, but the examiner failed to discern any definite 
injuries of the right leg and foot.  Records from Dr. 
Cantrell, dated in the mid-1990's reflect diagnoses of hammer 
toes and venous insufficiency.  Records from Dr. Zipper 
indicate that, in June 1995, an MRI was positive for a torn 
medial meniscus with a patellar femoral and medial joint 
arthritis.

As the veteran had not identified or submitted any evidence 
showing in-service incurrence or a relationship between a 
current disability and service, the RO determined in the June 
1996 rating decision that new and material evidence had not 
been received in order to reopen the veteran's claims of 
entitlement to service connection for a right knee and a 
right foot condition.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2005).  
As indicated previously, the rating decision that denied 
reopening the veteran's claim was issued in June 1996.  At 
that time, the veteran was notified of the decision and his 
appellate rights.  No further communication was received 
directly from the veteran until August 1997 when he submitted 
a statement that pertained to the location of his service 
medical records.  Additional communication between VA and the 
veteran dated between August 1997 and October 1997 was also 
in regard to the veteran's missing service medical records.  
After the issuance of the June 1996 rating decision, the 
veteran's application to reopen his claim of entitlement to 
service connection for injuries to the right knee and right 
foot was first received in October 1998.  Thus, the June 1996 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991, 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995, 2005).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claim to reopen in October 1998, prior to the 
August 29, 2001, effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001, will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final June 1996 rating 
decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the June 1996 rating decision, additional records from 
Dr. Cantrell and Dr. Zipper, VA treatment records, and 
records from Liberty Hospital, Dr. Richie, and Dr. Moody have 
been received.  These records, which are dated from October 
1983 through June 2005, show continued complaints, treatment, 
and diagnoses of right knee and foot conditions.  The Board 
specifically notes that an October 1988 X-ray report 
regarding the veteran's right knee, submitted with Dr. 
Moody's records, shows an impression of dystrophic 
calcification that may be post-traumatic in etiology within 
the surrounding soft tissues, although a loose body within 
the joint space was suspected.  Otherwise, the right knee was 
noted to be essentially negative.  Bony structures were 
intact without fracture or dislocation.  Also, records from 
Dr. Zipper and Liberty Hospital indicate that the veteran 
underwent a total right knee replacement in June 1996.  

The evidence received since 1996 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, (b) is neither cumulative or 
redundant, and (c) is so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001) 
(emphasis added).

While the evidence received since the June 1996 shows 
continued complaints, treatment, and diagnoses of right knee 
and foot conditions, there is still no evidence of any 
treatment in service for such conditions or any evidence 
linking current right knee and right foot disabilities to the 
veteran's military service.  Additionally, while the post-
service medical records show a diagnosis of degenerative 
joint disease of the right knee, there is still no evidence 
demonstrating that the veteran manifested arthritis to a 
degree of 10 percent within one year from his October 1945 
service discharge.  Since the final RO denial, the only 
evidence of a nexus between injuries to the right knee and 
right foot and service that has been received consists of the 
veteran's own statements.  This is not competent evidence 
since laypersons are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  See also Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim).  

In the face of the above facts, the Board concludes that the 
additional evidence is not of entitlement for service 
connection for injuries to the right knee and right foot.  
For these reasons, the Board finds that the evidence received 
subsequent to the RO's 1996 decision is not new and material, 
and the requirements to reopen the claim of entitlement to 
service connection for injuries to the right knee and right 
foot have not been met. 

IV.  Service Connection Claim

The veteran contends that he was hospitalized during his 
military service in 1943 for malaria.  He states that he 
continues to have this disease, to include symptoms of chills 
and a fever.  Therefore, the veteran claims that service 
connection is warranted for malaria.

The Medical Officer Reports show that the veteran was treated 
for unspecified conditions from September 15, 1944, to 
September 21, 1944.  

A February 1999 VA examination report indicates that the 
veteran had been in the service from 1943 to 1945 and, while 
stationed in New Guinea, he developed an acute attack of 
malaria that was treated with atabrine.  Subsequently, the 
veteran had recurrent chills and fever while on other islands 
in the Pacific.  He stated that when he returned to the U.S., 
he developed dengue fever and was given prophylactic atabrine 
because a diagnosis could not be made.  Since such time, the 
veteran had intermittent episodes of chills and fever of 
unknown etiology.  Upon physical examination, there was no 
evidence of spleen enlargement to palpation.  There was also 
no evidence of tenderness in the area or lymphadenopathy.  
Laboratory testing showed that there were no blood parasites 
present.  The examiner diagnosed malaria while in the service 
with recurrent episodes of chills and fever of unknown 
etiology.  The remainder of the post-service treatment 
records are negative for a diagnosis of malaria.

The Board initially notes that while the February 1999 
diagnosed a history of malaria with recurrent episodes of 
chills and fever of unknown etiology, laboratory findings 
were negative.  Additionally, the remainder of the evidence 
of record fails to demonstrate a diagnosis of malaria.  
Therefore, a current diagnosis of such disease is at best 
questionable.  However, even assuming that the veteran 
currently has malaria, or residuals of such disease as 
manifested by his claimed recurrent episodes of chills and 
fever of unknown etiology, the Board finds that he is not 
entitled to service connection for malaria for the reasons 
discussed below.  

The Board finds that the veteran is not entitled to 
presumptive service connection for malaria as there is no 
competent evidence that such disability manifested to a 
degree of 10 percent within the year following his October 
1945 discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Moreover, Board finds that the veteran is not entitled to 
service connection for malaria on a direct basis.  In this 
regard, the record contains no competent medical opinion that 
malaria is related to a disease or injury during service, or 
otherwise had its onset during service.  Rather, the evidence 
of a nexus between active duty service and malaria is limited 
to the veteran's own statements, to include as reported by 
the February 1999 VA examiner.  In this regard, the Board 
observes that the veteran's service medical records are not 
of record and the Medical Officer Reports only show that the 
veteran was treated for unspecified conditions in September 
1944.  As such, the February 1999 VA examiner's indication 
that the veteran had malaria in service is based on the 
veteran's self-reported history.  The Board notes that it is 
not bound to accept medical opinions based on history 
supplied by the veteran where that history is unsupported by 
the evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal, op. cit.; and 
Guimond v. Brown, 6 Vet. App. 69 (1993) and most recently, 
Pond v. West, 12 Vet. App. 341 (1999) where the appellant was 
himself a physician.  The veteran's statements that he 
incurred malaria during service is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See 
Espiritu, supra.  Specifically, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
malaria and service, he is not entitled to service 
connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for malaria.  As such, that doctrine is 
not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for injuries to the right knee and right foot is denied.

Service connection for malaria is denied.


REMAND

The Board notes that a rating decision dated in August 2003 
granted an increased rating, to 20 percent, for service-
connected bilateral hearing loss and denied entitlement to a 
rating in excess of 10 percent for tinnitus.  Thereafter, in 
January 2003, the veteran submitted a notice of disagreement 
with respect to the propriety of the assigned rating for his 
bilateral hearing loss.  Also, he resubmitted his January 
2003 claim for separate 10 percent ratings for his tinnitus.  
In an April 2004 rating decision, a rating in excess of 20 
percent for bilateral hearing loss was denied and entitlement 
to separate 10 percent evaluations for tinnitus in each ear 
was denied.  Thereafter, in May 2004, the veteran entered a 
notice of disagreement as to the propriety of the assigned 
ratings for his bilateral hearing loss and tinnitus.  With 
regard to his tinnitus claim, the veteran's representative 
clarified in a July 2005 statement that the veteran only 
disagreed with the denial of separate compensable evaluations 
for tinnitus in each ear.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case.  See 38 C.F.R. § 19.26 (2005).  Thus, remand for 
issuance of a statement of the case on these issues is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, these issues will be returned to the Board after 
issuance of the statement of the case only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  

With respect to the veteran's claim of entitlement to a 
rating in excess of 10 percent for tinnitus, to include 
separate ratings for each ear, the Board notes that the Court 
issued a decision in Smith v. Nicholson,  19 Vet. App. 63 
(2005), that reversed a decision of the Board which had 
concluded that no more than a single 10 percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith, and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include: (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veteran's tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  It appears that the RO acknowledged that this 
issue was stayed; however, the veteran's claim of entitlement 
to separate compensable evaluations for tinnitus in each ear 
is not properly before the Board as his appeal has not been 
perfected.  Therefore, this issue is not subject to the stay 
until the veteran perfects his appeal and the issue is 
properly before the Board.  

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all 
applicable laws and regulations, on the 
issues of entitlement to a rating in 
excess of 20 percent for bilateral hearing 
loss and entitlement to a rating in excess 
of 10 percent for tinnitus, to include 
separate evaluations for each ear, must be 
issued.  The veteran should be advised of 
the time period in which to perfect his 
appeal.  Only if the veteran's appeal as 
to these issues is perfected within the 
applicable time period, then such should 
return to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


